In re Jared Sandifer (individually and in his official capacity as a trooper with the Louisiana State Police), et al.; Louisiana State Police, through Louisiana Department of Public Safety and Corrections; Michael D. Edmonson (individually and in his official capacity as Colonel with the Louisiana State Police); — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 597408; to the Court of Appeal, First Circuit, No. 2015 CW 0491.
Denied.
CLARK, J., would grant for reasons assigned by J. CRAIN, Court of Appeal 1st Circuit.